[Cite as State v. Kinnison, 2016-Ohio-3481.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      DARKE COUNTY

 STATE OF OHIO                                       :
                                                     :
         Plaintiff-Appellee                          :  C.A. CASE NOS. 2015-CA-2
                                                     :                    2015-CA-8
 v.                                                  :
                                                     :  T.C. NO. 14CR146
 HERMAN E. KINNISON                                  :
                                                     :  (Criminal appeal from
         Defendant-Appellant                         :   Common Pleas Court)
                                                     :
                                                ...........

                                               OPINION

                  Rendered on the ___17th___ day of ____June____, 2016.

                                                ...........

R. KELLY ORMSBY, III, Atty, Reg. No. 0020615, Prosecuting Attorney and DEBORAH
S. QUIGLEY, Atty. Reg. No. 0055455, Assistant Prosecuting Attorney, Courthouse, 504
S. Broadway Street, Greenville, Ohio 45331
      Attorneys for Plaintiff-Appellee

JOSHUA M. KIN, Atty. Reg. No. 0086965, 2700 Kettering Tower, Dayton, Ohio 45423
    Attorney for Defendant-Appellant

                                               .............

DONOVAN, P.J.

        {¶ 1} Defendant-appellant Herman E. Kinnison appeals his conviction and

sentence for one count of possession of heroin, in violation of R.C. 2925.11(A)(C)(6)(b),

a felony of the fourth degree. Specifically, Kinnison appeals the trial court’s denial of his
                                                                                       -2-


motion to suppress the heroin caps which were found in his possession during a

warrantless search of his person by Sergeant Tony Royer from the Darke County Sheriff’s

Office (DCSO). Kinnison filed a timely notice of appeal with this Court on January 27,

2015.

        {¶ 2} The incident which forms the basis for the instant appeal occurred on June

29, 2014, when the DCSO received a 911 call regarding a white U-Haul pickup truck

being driven in an unsafe manner on State Route 49. The 911 caller further reported

that the truck was traveling northbound and had stopped at the intersection of Pitsburg-

Laura Road.      The caller stated that he observed a female exit the truck at the

intersection.

        {¶ 3} Armed with this information, Sgt. Royer was dispatched to locate the truck.

Shortly thereafter, Sgt. Royer found the truck which was unoccupied and parked in front

of a Pak-A-Sak convenience store located off of St. Rt. 49. Sgt. Royer described the

Pak-A-Sak as a small gas station with a Subway sandwich shop attached to it. Sgt.

Royer entered the convenience store and observed Kinnison standing in line to purchase

a Subway sandwich. Sgt. Royer testified that he immediately recognized Kinnison, as

the two men knew each other from previous interactions. In addition to Kinnison, Sgt.

Royer also observed that there were two or three attendants in the gas station, as well as

a female, later identified as Tiffany Garner.

        {¶ 4} Sgt. Royer approached Kinnison and asked him if he was the individual

driving the truck. Kinnison acknowledged that he was driving the truck, and Sgt. Royer

asked him to step outside the store so they could speak. Kinnison acquiesced to Sgt.

Royer’s request, and the two men stepped outside into the parking lot. Sgt. Royer
                                                                                        -3-


testified that at this point, he noticed that Kinnison “didn’t appear to be acting normal.”

Sgt. Royer testified that Kinnison’s speech was “sluggish,” and his motor skills were slow.

Kinnison informed Sgt. Royer that he had been released from the hospital earlier that

same day and was taking medications. Kinnison further stated that he was not feeling

well, so he stopped at the convenience store with his companion, Garner, for something

to eat. Garner approached Sgt. Royer and Kinnison while they spoke outside.

       {¶ 5} Sgt. Royer observed track marks on Garner’s arm that he believed to be

consistent with heroin use. Upon inquiry by Sgt. Royer, Garner stated that she had

injected heroin on the previous day. DCSO Deputy Hanes arrived at the scene to help

Sgt. Royer and directed Garner to another part of the parking lot to speak with her.

Kinnison told Sgt. Royer that he and Garner had been visiting a friend who lives in Dayton,

Ohio, after they left the hospital.

       {¶ 6} After Garner had been led away, Sgt. Royer asked Kinnison if there were any

weapons or drugs in the pickup truck.       Kinnison informed Sgt. Royer that he had

prescription medications from his hospital visit on his person and in the truck. At that

point, Sgt. Royer asked/directed Kinnison to empty his pockets.            Regarding his

interaction with Kinnison, Sgt. Royer provided the following testimony:

       Defense Counsel: Can you tell me, to the best of your knowledge, what you

       said to Mr. Kinnison to cause him to do that?

       Sgt. Royer: Excuse me. What I would typically ask [a] defendant or a

       suspect is, “Do you have a problem emptying your pockets? Show me

       what’s in your pockets.” (Emphasis added)

       Q: Did you do that under the color of authority as a Sheriff’s deputy?
                                                                                         -4-


         A: Absolutely.

         {¶ 7} Thereafter, Kinnison began removing items from his front and rear pant

pockets. While he was taking things out of his pockets, a clear plastic baggie fell to the

ground which was later found to contain twenty-two clear jell capsules, each filled with a

small amount of heroin. When Sgt. Royer inquired as to the contents of the baggie,

Kinnison stated that it was heroin, but it was not his. At that point, Sgt. Royer placed

Kinnison under arrest for possession of heroin and transported him to jail.

         {¶ 8} Kinnison was indicted on July 25, 2014, for possession of heroin. At his

arraignment August 4, 2014, Kinnison pled not guilty to the charged offense. On August

14, 2014, Kinnison was released on an own recognizance bond (OR). On August 20,

2014, Kinnison filed a motion to suppress in which he sought to have the heroin excluded

from evidence. A hearing was held on said motion on September 29, 2014, during which

only Sgt. Royer and Kinnison testified.

         {¶ 9} During his cross-examination, Sgt. Royer testified that he was unable to

corroborate the report from the 911 caller because he never personally observed Kinnison

operating the pickup truck. Sgt. Royer testified that he did not observe Kinnison engaged

in any criminal activity after making contact with him at the convenience store. Sgt.

Royer further testified that he did not have a reasonable articulable suspicion that a crime

had been committed when he asked Kinnison to step outside and speak to him.

Nevertheless, Sgt. Royer testified that he believed that he was conducting a Terry stop

when he asked Kinnison to come outside and talk because he had admitted to driving the

truck.    Moreover, because of Kinnison’s slow and lethargic demeanor, Sgt. Royer

suspected a potential OVI.
                                                                                       -5-


      {¶ 10} Sgt. Royer testified that once they were outside, Kinnison explained that he

had been released from the hospital earlier that day and was taking several prescription

medications. Sgt. Royer testified that Kinnison’s explanation for his lethargic behavior

was reasonable under the circumstances. Additionally, Sgt. Royer testified that he did

not observe any criminal behavior on Kinnison’s part after they came outside. Sgt. Royer

testified that he did not observe anything that would give him reason to believe that

Kinnison had been using heroin. When he was asked if Kinnison had done anything to

make him fear for his personal safety, Sgt. Royer stated, “[a]t that particular time, you

never know. You never know. *** As law enforcement officers, we’re in danger with

everyone.” Sgt. Royer went on to testify that Kinnison did not act aggressively or make

any suspicious movements, and he did not feel the need to perform a Terry pat-down of

the defendant.

      {¶ 11} Sgt. Royer did not have a warrant to search Kinnison’s pockets. When

asked whether he believed that exigent circumstances existed that would negate the need

for a warrant, Sgt. Royer testified that he suspected that Kinnison may have had illegal

narcotics in his possession. Sgt. Royer testified that this belief was based on Kinnison’s

lethargic affect and his admission in regards to taking prescription medications that day.

Significantly, Sgt. Royer testified that prior to asking/directing Kinnison to empty his

pockets, he had no basis to arrest him and conduct a search incident to an arrest. We

also note that Sgt. Royer testified that although Kinnison was not placed in custody prior

to being ordered to empty his pockets, he was not free to leave and was, in fact, being

detained due to his lethargic behavior. The State, however, conceded in its rebuttal

argument that the encounter initiated by Sgt. Royer became a Terry stop when Kinnison
                                                                                        -6-


acknowledged having taken prescription medications that day.

      {¶ 12} Sgt. Royer also testified that Kinnison was detained upon the discovery that

his driver’s license was under suspension. Sgt. Royer, however, was unable to recall

whether he learned of the suspended license before or after he asked/directed Kinnison

to empty his pockets. For his part, Kinnison testified that once he admitted that he had

recently taken prescription medications, he felt that he was not free to leave and that he

had no choice but to empty his pockets upon Sgt. Royer’s request.

      {¶ 13} The trial court issued its decision overruling Kinnison’s motion to suppress

on October 29, 2014. Therein, the trial court found that Sgt. Royer’s decision to speak

with Kinnison inside the convenience store and subsequent request for him to come

outside to continue talking was merely a “general investigative inquiry” or consensual

encounter that did not constitute a seizure under Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868,

20 L .Ed.2d 889 (1968). Rather, the trial court found that once Kinnison “admitted his

health condition and medications caused him to not act appropriately[,]” the encounter

became a stop subject to the limitations of Terry. Therefore, the trial court found that

pursuant to Terry, Sgt. Royer’s request for Kinnison to empty his pockets was reasonable,

and he had no option but to comply. The trial court stated the following:

             Pursuant to Terry, an investigator with articulable suspicion can

      further detain an individual for the purpose of seeking additional information

      (which admittedly involved a search of the Defendant in this cases [sic]).

      The additional investigation included the request that the Defendant empty

      his pockets. Terry stops are generally understood to account for weapons

      and to provide for officer safety. With so many items being capable of
                                                                                       -7-


      inflicting harm, including small items such as pen knives, needles and razor

      blades, case authority reviewed by the court disclosed no circumstances

      where the request to empty pockets was an unreasonable Terry request.

      Here, the Court finds that the request to the Defendant to empty his pockets

      was a reasonable search based on Terry principles; the search was not

      over-broad nor too time consuming.

      {¶ 14} Shortly thereafter on November 3, 2014, Kinnison pled no contest to one

count of possession of heroin. The trial court found him guilty and sentenced him to

community control sanctions that included six months of local incarceration.

      {¶ 15} It is from this judgment that Kinnison now appeals.

      {¶ 16} Kinnison’s sole assignment of error is as follows:

      {¶ 17} “THE TRIAL COURT ERRED BY OVERRULING MR. KINNISON’S

MOTION TO SUPPRESS EVIDENCE.”

      {¶ 18} In his sole assignment, Kinnison contends that the trial court erred when it

overruled his motion to suppress. Specifically, Kinnison argues that Sgt. Royer’s request

for him to empty his pockets exceeded the limits of a reasonable pat-down search

pursuant to Terry. Kinnison also argues that Sgt. Royer had no reasonable articulable

suspicion that he was armed and/or dangerous to warrant a Terry pat-down search.1

      {¶ 19} “Appellate review of a motion to suppress presents a mixed question of law


1
  We note that Kinnison’s appointed counsel filed an appellate brief on September 17,
2015. However, on November 16, 2015, appointed counsel requested to withdraw from
the case because he had accepted new employment at the Greene County Prosecutor’s
Office. Thereafter, new appellate counsel was appointed to represent Kinnison in the
instant appeal. On March 2, 2016, new appointed counsel filed a supplemental brief on
Kinnison’s behalf. The State filed a supplemental responsive brief on April 12, 2016.
Kinnison’s appeal is now properly before us.
                                                                                            -8-

and fact.” State v. Burnside, 100 Ohio St. 3d 152, 2003–Ohio–5372, 797 N.E.2d 71, ¶ 8.

At a suppression hearing, the trial court assumes the role of trier of fact and, as such, is

in the best position to evaluate the evidence and the credibility of witnesses. Id. See

also State v. Carter, 72 Ohio St. 3d 545, 552, 651 N.E.2d 965 (1995). When reviewing a

ruling on a motion to suppress, deference is given to the trial court's findings of fact so

long as they are supported by competent, credible evidence. Burnside at ¶ 8, citing State

v. Fanning, 1 Ohio St. 3d 19, 437 N.E.2d 583 (1982). With respect to the trial court's

conclusions of law, however, our standard of review is de novo; therefore, we must decide

whether the facts satisfy the applicable legal standard. Id., citing State v. McNamara, 124
Ohio App. 3d 706, 710, 707 N.E.2d 539 (4th Dist.1997).

       {¶ 20} “The Fourth Amendment to the United States Constitution protects

individuals from unreasonable searches and seizures.” Terry v. Ohio, 392 U.S. 1, 88 S. Ct.
1868, 20 L. Ed. 2d 889 (1968).       Not all interactions between citizens and the police,

however, implicate the protections of the Fourth Amendment. State v. Garrison, 2d Dist.

Montgomery No. 24857, 2012-Ohio-3846, ¶ 15.

       {¶ 21} The   law   recognizes    three   types   of police-citizen   interactions:   1)

a consensual encounter, 2) a brief investigatory stop or detention, and 3) an arrest. State

v. Jones, 188 Ohio App. 3d 628, 2010-Ohio-2854, 936 N.E.2d 529, ¶ 13 (10th Dist.).

       {¶ 22} During a consensual encounter, the officer and citizen can engage in

conversation, and a person's voluntary statements may be used against him or her, as

long as that the person knows that he or she is free to walk away and the police have not

conveyed a message that compliance with their requests is required. State v. Barton, 2d

Dist. Montgomery No. 21815, 2007-Ohio-2348, ¶ 14–15.
                                                                                          -9-

        {¶ 23} Investigatory detention, often referred to as a Terry stop, allows an officer

to briefly stop and temporarily detain individuals in order to investigate possible criminal

activity. State v. Strozier, 172 Ohio App. 3d 780, 2007-Ohio-4575, 876 N.E.2d 1304 (2d

Dist.), citing Terry v. Ohio. An investigatory stop does not constitute an arrest or place

the suspect in custody. State v. Jones at ¶ 16. It is well established that “[a]n individual

is subject to an investigatory detention when, in view of all the circumstances surrounding

the incident, by means of physical force or show of authority, a reasonable person would

have believed that he was not free to leave or is compelled to respond to questions.” State

v. Love, 2d Dist. Montgomery No. 23902, 2011-Ohio-1287, ¶ 18, quoting In re D.W., 184
Ohio App. 3d 627, 2009-Ohio-5406, 921 N.E.2d 1114, ¶ 13–15 (2d Dist.).

        {¶ 24} During a brief investigatory stop, without placing the suspect in custody or

under arrest, an officer is entitled to ask questions to confirm his suspicions that criminal

activity occurred. During a Terry stop, an officer can ask for identification or sufficient

information to write a citation or to run a background check for outstanding warrants, often

called a “field investigation”. State v. Wortham, 145 Ohio App. 3d 126, 761 N.E.2d 1151

(2d Dist.2001). See also, State v. Harrison, 2d Dist. Montgomery No. 25128, 2013-Ohio-

1235.

        {¶ 25} Also, during a Terry stop, it is sometimes considered reasonable for the

investigating officer to conduct a “protective search” by patting down the suspect to

discover and remove weapons. State v. Robinette, 80 Ohio St. 3d 234, 685 N.E.2d 762

(1997); State v. Andrews, 57 Ohio St. 3d 86, 89, 565 N.E.2d 1271 (1991). The primary

purpose of a protective search and seizure is to assure public and officer safety.

“Pursuant to Terry, police officers are allowed to perform limited protective searches for
                                                                                        -10-


concealed weapons when the surrounding circumstances create a suspicion that an

individual may be armed and dangerous.” State v. Harding, 180 Ohio App. 3d 497, 2009-

Ohio-59, 905 N.E.2d 1289 (2d Dist.), overruled on other grounds, State v. Gardner, 2d

Dist. Montgomery No. 24308, 2011-Ohio-5692.

      {¶ 26} “The authority to stop an individual does not necessarily equate to authority

to search the individual.” State v. Lovins, 2d Dist. Montgomery No. 23530, 2010-Ohio-

3916, ¶ 12. See also State v. Byrd, 2d Dist. Montgomery No. 24583, 2012-Ohio-2659.

Once a lawful stop has been made, the police may conduct a limited protective search

for concealed weapons if the officer reasonably believes that the suspect may be armed

or a danger to the officer or to others. State v. Evans, 67 Ohio St. 3d 405, 618 N.E.2d 162

(1993); State v. Molette, 2d Dist. Montgomery No. 19694, 2003-Ohio-5965, ¶ 13.

      {¶ 27} “The purpose of this limited search is not to discover evidence of crime, but

to allow the officer to pursue his investigation without fear of violence * * *.” Evans, 67
Ohio St. 3d at 408, 618 N.E.2d 162, quoting Adams v. Williams, 407 U.S. 143, 146, 92
S. Ct. 1921, 32 L. Ed. 2d 612 (1972); see also State v. Olden, 2d Dist. Montgomery No.

23137, 2010-Ohio-215, ¶ 25. In other words, “the protective pat down under Terry is

limited in scope to its protective purpose and cannot be employed by the searching officer

to search for evidence of crime.” State v. Holley, 2d Dist. Montgomery No. 20371, 2004-

Ohio-4264, ¶ 10.

      {¶ 28} “The frisk, or protective search, approved in Terry is limited in scope to a

pat-down search for concealed weapons when the officer has a reasonable suspicion that

the individual whose behavior he is investigating at close range may be armed and

dangerous. While probable cause is not required, the standard to perform a protective
                                                                                           -11-


search, like the standard for an investigatory stop, is an objective one based on the totality

of the circumstances. The rationale behind the protective search is to allow the officer

to take reasonable precautions for his own safety in order to pursue his investigation

without fear of violence.” State v. Millerton, 2015-Ohio-34, 26 N.E.3d 317, ¶ 27 (2d Dist.),

quoting State v. Andrews, 57 Ohio St. 3d 86, 89, 565 N.E.2d 1271 (1991).

       {¶ 29} In the instant case, we note that the initial encounter between Sgt. Royer

and Kinnison was consensual in nature. The record establishes that Sgt. Royer was

dispatched to investigate an anonymous tip regarding an erratic driver in a pickup truck

on St. Rt. 49. Sgt. Royer located the unoccupied pickup truck identified in the tip in the

parking lot of a convenience store just off St. Rt. 49. Upon entering the store, Sgt. Royer

observed Kinnison, whom he recognized from previous interactions.                 Sgt. Royer

engaged Kinnison in conversation. Kinnison acknowledged that he was driving the truck,

and Sgt. Royer asked him to step outside the store so they could speak. Kinnison

acquiesced to Sgt. Royer’s request, and the two men stepped outside into the parking lot.

Sgt. Royer testified that at this point, he noticed that Kinnison “didn’t appear to be acting

normal.” Sgt. Royer testified that Kinnison’s speech was “sluggish,” and his motor skills

were slow. Kinnison informed Sgt. Royer that he been released from the hospital earlier

that same day and was taking medications. We agree with the trial court that at this point

in the conversation between Sgt. Royer and Kinnison, the encounter ceased to be

consensual and became an investigatory detention. Sgt. Royer testified that Kinnison

was not free to leave at that point. Significantly, Kinnison testified that he felt that he was

not free to leave in light of Sgt. Royer’s actions.

       {¶ 30} The trial court, in its decision denying Kinnison's motion to suppress,
                                                                                         -12-

determined that the heroin at issue was recovered during the course of a lawful Terry pat-

down search. As set forth above, the primary purpose of Terry is to permit a frisk of a

suspect believed to be armed.        Further, a Terry search is limited in nature and is

designed primarily to facilitate officer safety. “The frisk described by the Terry Court, * *

* is a limited search for weapons, requiring that the intrusion be limited to a pat-down of

the suspect's outer clothing. A police officer may not order a suspect to empty his pockets

instead of a pat-down.” Ohio Arrest, Search and Seizure, § 16.1, Lewis R. Katz., 2013

Edition, citing State v. Todd, 2d Dist. Montgomery No. 23921, 2011–Ohio–1740.

       {¶ 31} In the instant case, Sgt. Royer specifically testified that that he did not

observe any criminal behavior on Kinnison’s part after they came outside. Sgt. Royer

testified that he did not observe anything that would give him reason to believe that

Kinnison had been using heroin. When he was asked if Kinnison had done anything to

make him fear for his personal safety, Sgt. Royer stated, “[a]t that particular time, you

never know. You never know. *** As law enforcement officers, we’re in danger with

everyone.” Sgt. Royer went on to testify that Kinnison did not act aggressively or make

any suspicious movements, and he did not feel the need to perform a Terry pat-down of

the defendant. Sgt. Royer testified that the only reason he asked/directed Kinnison to

empty his pockets was because he suspected the presence of illegal narcotics.

       {¶ 32} In State v. Byrd, 2d Dist. Montgomery No. 24583, 2012-Ohio-2659, we

reversed the trial court's denial of a motion to suppress on the basis that there was no

factual support in the record to conclude that the defendant was armed or dangerous, so

the officer did not have a reasonable concern for his safety to conduct a pat down. We

held that, “Terry requires a particularized suspicion developed by the officer with respect
                                                                                          -13-


to each individual suspect * * * [and this officer had an] insufficient basis to believe that

this particular defendant at this particular time and location was armed and dangerous.”

Id. at ¶ 12-13.

       {¶ 33} Therefore, we conclude that the facts, as found by the trial court, do not

support a reasonable articulable suspicion that Kinnison was armed and dangerous that

would justify the necessity for a weapons check for public or officer safety. Moreover,

since Sgt. Royer was admittedly not concerned for his safety and was only interested in

finding illegal narcotics, his request for Kinnison to empty his pockets was clearly an

unlawful intrusion under the Fourth Amendment. State v. Todd, at ¶ 33. In Todd, the

State did not dispute that the officer’s order that the defendant empty his pockets

exceeded the scope of a limited pat-down for weapons. Id. We found, however, that the

lawfulness of the search and subsequent seizure turned on whether there was a

constitutional search incident to an arrest. Id.

       {¶ 34} Here, Kinnison was not under arrest when Sgt. Royer directed him to empty

his pockets. More importantly, Sgt. Royer did not tell Kinnison to empty his pockets out

of concern for his (Royer’s) safety.      This was not a protective search under Terry.

Rather, Sgt. Royer’s only stated concern was finding illegal narcotics. Accordingly, we

disagree with the trial court's determination and conclude that the search of Kinnison’s

person in this case exceeded the scope of a limited pat-down search for weapons

under Terry. As such, the discovery of the contraband at issue cannot be justified under

a Terry stop and frisk analysis. We therefore conclude that the trial court erred when it

overruled Kinnison’s motion to suppress.

       {¶ 35} Kinnison’s sole assignment of error is sustained.
                                                                                     -14-




       {¶ 36} Kinnison’s sole assignment of error having been sustained, the judgment of

the trial court is reversed, and this matter is remanded for proceedings consistent with

this opinion.

                                      ..........

FAIN, J. and HALL, J., concur.

Copies mailed to:

R. Kelly Ormsby, III
Deborah S. Quigley
Joshua M. Kin
Hon. Jonathan P. Hein